Case 7: 19- -mj- -01021 Document 1 Filed on 05/04/19 in TXSD Page 1 of 1

UnitedeSrtnatlg|sawl)_lcsttrl¢f:tTCouri
0 3
FILED ms

MAY »_-1`421119
gm

¢\O 9l (Rcv B/Ol) Criminal Colnplaint

` United States District Court

SOUTHERN DISTRICT OF l TEXAS
MCALLEN DIVISION

 

11N1TED sTATEs or AMEch
V' _ CRIMINAL COMPLAINT

Leyda' Moncada-Gua]ardo
f ' Case Number: M-19-1021-M

lAE YOB: 1965
_ Mexlco
tNamc end ,\ddrcss ol' Del'cndanl)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

 

 

knowledge and beliet`. On or about May 3, 2019 v in Hlda1qo County, in
the southern oiscricc ar ~ I_exas________.

(Track S!alutoly Language of Ojj"ense)

being then and there an alien who had‘previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title - ___8__ United States Code, Section(s) 1326 (Felogy)
l further state that l arn a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Leyda Moncada-Guajardo was encountered by Border Patrol Agents near Hidalgo, Texas on May 3, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 3, 2019, near Hidalgo, Texas. Record checks revealed the Det`endant was formally
Deported/Excluded from the United States on July 16, 2018 through Del Rio, Texas. Prior to Deportation/Exclusion the Det'endant was
instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary of Homeland
Security. On August 13, 2014 the defendant was convicted of Theft of Property greater than twenty thousand and less than one
hundred thousand and sentenced to ten (10) years probation.

l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on May 4, 2019.

Continued on the attached sheet and made a part of this complaint: [:]Yes Elhlo

Submitted by vrellable electronlc means, sworn to and attested _
telephonlca|ly per Fed. R. Cr.P.4.1, and probable cause found on: ISl Mlckel Gonzalaz

 

Sworn to before me and subscribed in my presence, Slgnature o_f~ Compla\nant 4

5:42 p.m_ _-`_ rt

 

 

 

 

 

May 4, 2019 ~ Mickel Gonzalez ‘ " _e_Senior Patrol A ent
Peter E. Ormsby , , U.S. Magistrate Jugge % wg?l
Name and Title of Judlcia| Ofticer v Slgnature of Judlcial Offlcer

 

